DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to Applicant’s response filed on 06/15/2021 and election response 07/07/2021. Claims 1-5, 7-14, and 16-22 are pending in the office action.
Claims 6 and 15 have been canceled (non-elected claims)
Claims 21-22 are newly added.
The replacement drawing filed on 05/06/2021 is accepted.
The amended specification is accepted.

Response to Arguments
Applicant's arguments filed 05/06/2021 have been fully considered but they are not persuasive as the follow reasons.
Applicant’s position: 
Applicant’s argues that “Fig. 14A of Ammocore shows a Pt block strip which is parallel with the 1t metal strip, and in page 25, 1t paragraph of Ammocore, intelligent blockage/avoidance areas 184/182 as well as 178/174 are blocked to avoid/prevent placement or routing therein during standard block physical implementation. However, Ammocore discloses in lines 23-29 of page 25 that "Inside a STANDARD BLOCK, certain areas can be reserved (blocked) through selective use of metal layer (s). The areas (sites) are reserved for future insertion of top-level cells (and or pins) at the top-level physical design phase. To meet timing and signal integrity requirements areas are, 
Therefore, Ammocore fails to disclose the features "the first block strip is indicative of a first blockage which prevents a routing tool from placing another metal strip on the location of the first block strip" of Claims 1 and 11 and "the layout includes a block strip indicative of a blockage which prevents from placing a metal strip on a location of the block strip" of Claim 20, respectively. 
13
Examiner’s position:
Examiner respectfully disagree with Applicant’s position because:
First of all, Fig. 14A of Ammocore shows a Pt block strip which is parallel with the 1t metal strip, and in page 25, 1t paragraph of Ammocore, intelligent blockage/avoidance areas 184/182 as well as 178/174 are blocked to avoid/prevent placement or routing therein during standard block physical implementation. However, Ammocore discloses in lines 23-29 of page 25 that "Inside a STANDARD BLOCK, certain areas can be reserved (blocked) through selective use of metal layer (s). The areas (sites) are reserved for future insertion of top-level cells (and or pins) at the top-level physical design phase. To meet timing and signal integrity requirements areas are, for example, blocked to avoid placement or routing therein during the STANDARD BLOCK physical implementation. The blocked areas can thus be termed "intelligent avoidance" or "intelligent blockage" areas which are removed during assembly to allow for the insertion of top-level cells." In the other words, intelligent avoidance" or "intelligent blockage" area allows for the insertion of top-level cells during assembly, but it blocked to avoid placement or routing therein during the STANDARD BLOCK physical implementation in which has no other metal layer to be placed on "intelligent avoidance" or "intelligent blockage" area.
In the office action mailed on 02/09/2021, Examiner indicates during the STANDARD BLOCK physical implementation, the "intelligent avoidance" or "intelligent blockage" area blocked to avoid placement or routing.

Thus, Ammocore, intelligent blockage/avoidance areas 184/182 as well as 178/174 are blocked to avoid/prevent placement or routing therein during standard block physical implementation.
Secondly, Applicant is directed to fig. 14G, shows how intelligent blockage is created for preventing cross-talk between internal and top-level interconnects along critical paths. This applies, for example, to cross-talk between local and global interconnects where the local interconnects are promoted as they are to the top-level design phase. To avoid cross-talk, "avoidance areas" (or “prevention blockages") 316 are created to prevent top-level interconnects 314 from being routed in parallel and adjacent to the local interconnects 306 beyond a certain distance 320 where cross-talk becomes critical. In this example, the avoidance areas 316 are spaced apart along the internal interconnect 306 such that the top- level interconnect 314 may be routed in parallel and adjacent to the internal interconnect 306 only for a given distance 320 (the distance between the avoidance areas). Beyond this distance 320, the local and top-level routing tools will be forced to form a detour around the avoidance areas 316 to allow at least a predetermined spacing 318 between them which minimizes cross-talk impact. The technique of creating such blockages for use at the top-level (for routing prevention and/or controllability purposes) can be applied to any areas inside STANDARD BLOCKs.
to prevent top-level interconnects 314 from being routed in parallel and adjacent to the local interconnects 306 beyond a certain distance 320 where cross-talk becomes critical.
Hence, during the STANDARD BLOCK physical implementation, the "intelligent avoidance" or "intelligent blockage" area blocked to avoid placement or routing tool form placing another metal strip on the location of the first block strip.
As above reasons, therefore, claim rejection is sustained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-14, 16-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ammocore technology, WO01/71808.
With respect to claims 1, 11, and 20: Ammocore teaches a layout method of a semiconductor device, comprising: 
st metal strip as reproduction below); and 
disposing a first block strip parallel with the first metal strip, wherein the first block strip is indicative of a first blockage which prevents a routing tool from placing another metal strip on the location of the first block strip (see fig. 14A, reproduction below shown a 1st block strip, which is parallel with the 1st metal strip, see page 25, 1st paragraph, intelligent blockage/avoidance areas 184/182 as well as 178/174 are blocked to avoid/prevent placement or routing therein during standard block physical implementation).  

    PNG
    media_image1.png
    763
    779
    media_image1.png
    Greyscale

Ammocore does not implicitly teaches that the (first) metal is directed to clock signal. However, Ammocore suggest that the metal layers can be used for power, ground, clock, and interconnect (signal) routing.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the claimed invention would be able to modify the metal layer M1-M3 by using the blockages (block strips) as reserve area for later process to configure directed to the clock signal to avoid crosstalk with minimum interconnection length and rd paragraph and page 27, 1st paragraph). 

With respect to claims 2 and 12, Ammocore teaches further comprising: 
disposing a second block strip parallel with the first metal strip, wherein the second block strip is indicative of a second blockage which prevents the routing tool from placing another metal strip on the location of the second block strip (see fig. 14A, reproduction above shown a 2nd block strip, which is parallel with the 1st metal strip, see page 25, 1st paragraph, intelligent blockage/avoidance areas 184/182 as well as 178/174 are blocked to avoid/prevent placement or routing therein during standard block physical implementation); 
wherein the first block strip and the second block strip are disposed on the different sides of the metal strip (see fig. 14A, reproduction above shown the 2nd block strip and the 1st block strip on different sides of the (first metal strip)).  

With respect to claims 3-4 and 13, Ammocore teaches further comprising: 
(claims 3 and 13) disposing a second metal strip parallel with the first metal strip, wherein the second metal strip is located between the first metal strip and the first block strip (see fig. 14A, reproduction above shown a 2nd metal strip parallel with the first metal strip and the first block strip).  
(claim 4 and 13) wherein the second metal strip coupled to a second clock signal (page 25, metal layers assignment and preferred direction inside a standard block and standard block array. Metal layers can be used for power, ground, clock, and st metal strip as reproduction below), and the first clock signal and the second block signal are complementary (see fig. 13A, as example to insert/add the buffer or repeated into the other clock signal that created a complementary clock signal and also see fig. 14D). 
 Ammocore does not implicitly teaches that the (first) metal is directed to clock signal. However, Ammocore suggest that the metal layers can be used for power, ground, clock, and interconnect (signal) routing.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the claimed invention would be able to modify the metal layer M1-M3 by using the blockages (block strips) as reserve area for later process to configure directed to the clock signal to avoid crosstalk with minimum interconnection length and improving timing performance (see page 24, page 26, 3rd paragraph and page 27, 1st paragraph). 

With respect to claims 5 and 14, Ammocore teaches further comprising:  23TSMC No. P20191967US00 / Attorney Docket No. T12073/US9627 
disposing a second block strip parallel with the first block strip, wherein the second block strip is indicative of a block which prevents the routing tool from placing another metal strip on the location of the second block strip (see fig. 14A, reproduction above shown a 2nd block strip, which is parallel with the 1st block strip, see page 25, 1st paragraph, intelligent blockage/avoidance areas 184/182 as well as 178/174 are blocked to avoid/prevent placement or routing therein during standard block physical implementation); 


With respect to claims 7 and 16, Ammocore teaches wherein the first block strip and the first metal strip are co-planar (see fig. 14A, as reproduction above and page 25, 1st paragraph, the first block strip blocked M1 and M2 from placement/routing, thus the first block strip would be M1 above of first metal strip as indicated in M2. However, the bottom surface of M1 layer is co-planar with top surface of M2 layer).  
With respect to claims 8 and 17, Ammocore teaches wherein the first block strip is disposed above the first metal strip (see fig. 14A, as reproduction above and page 25, 1st paragraph, the first block strip blocked M1 and M2 from placement/routing, thus the first block strip would be M1 above of first metal strip as indicated in M2).  
With respect to claims 9 and 18, Ammocore teaches wherein the first metal strip and the first block strip are parallel with a signal line couple to a voltage source (i.e., power grid) (see the abstract and fig. 14B-14G some of the first metal strip and the first block strip are parallel with a signal line coupled to a voltage source (power grid).  
Ammocore does not implicitly teaches that the (first) metal is directed to votlage. However, Ammocore suggest that the metal layers can be used for power, ground, clock, and interconnect (signal) routing.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the claimed invention would be able to modify the metal layer M1-st paragraph and page 24, 1st paragraph). 

With respect to claims 10 and 19, Ammocore teaches wherein the first metal strip and the first block strip are orthogonal with a signal line coupled to a voltage source (i.e., power grid) (see the abstract and fig. 14B-14G some of the first metal strip and the first block strip are orthogonal with a signal line directed to a voltage source (i.e., power grid)).  
Ammocore does not implicitly teaches that the (first) metal is directed to votlage. However, Ammocore suggest that the metal layers can be used for power, ground, clock, and interconnect (signal) routing.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the claimed invention would be able to modify the metal layer M1-M3 by using the blockages (block strips) as reserve area for later process to configure directed to voltage/ground without undue experiement (see page 23, 1st paragraph and page 24, 1st paragraph). 
With respect to claims 21 and 22, Ammocore teaches further comprising: 
disposing a second block strip parallel with the first metal strip, wherein the second block strip is indicative of a second blockage which prevents the routing tool from placing another metal strip on the location of the second block strip (see fig. 14A, reproduction above shown a 2nd block strip, which is parallel with the 1st metal strip, see page 25, 1st paragraph, intelligent blockage/avoidance areas 184/182 as well as 
wherein the second block strip is spaced a part from the first block strip (see fig. 4G, spacing 320).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHIA M DOAN whose telephone number is (571)272-5973.  The examiner can normally be reached on Mon - Fri 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NGHIA M. DOAN
Primary Examiner
Art Unit 2851



/NGHIA M DOAN/           Primary Examiner, Art Unit 2851